               Case 1:06-cr-00309-RDB Document 608 Filed 01/22/21 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                                 *

           v.                                            *         Criminal No. RDB-06-0309

JAMES DINKINS,                                           *

           Defendant.                                    *

*          *         *        *        *     *   *  *    *  *                        *        *   *
                                           MEMORANDUM ORDER

           Defendant James Dinkins (“Defendant” or “Dinkins”) is currently serving a sentence

of life imprisonment plus forty years for murder, witness retaliation, drug-trafficking, and

firearms offenses. On June 23, 2020, Dinkins filed the presently pending Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c) (ECF No. 576) in which he contends

that because his various medical conditions place him in the highest risk category for

complications and death from the COVID-19 virus, he should be granted immediate release. 1

The Government opposes his release. (ECF No. 587 *SEALED*.) While Dinkins has

demonstrated health issues sufficient for this Court to consider his request, analysis under the

sentencing factors provided in 18 U.S.C. § 3553(a) does not support a reduction in his

sentence. (Id.) For the reasons stated herein, Dinkins’ Motion for Compassionate Release

(ECF No. 576) is DENIED.

                                                  BACKGROUND




1   On July 16, 2018, Dinkins’ case was reassigned to the undersigned judge.

                                                             1
         Case 1:06-cr-00309-RDB Document 608 Filed 01/22/21 Page 2 of 7



       On November 13, 2007, Dinkins was charged in a Fourth Superseding Indictment with

the following crimes: conspiracy to distribute and possess with intent to distribute controlled

substances, in violation of 21 U.S.C. § 846 (Count One); witness tampering and aiding and

abetting, in violation of 18 U.S.C. § 1512 (Count Four); possession and discharging of a firearm

in furtherance of a drug trafficking crime and aiding and abetting, in violation of 18 U.S.C.

§ 924(c) (Count Five); knowingly causing the death of a person through the use of a firearm,

in violation of 18 U.S.C. § 924(j) (Count Six); possession and discharge a firearm in furtherance

of a drug trafficking crime, in violation of 18 U.S.C. § 924(c) (Counts Seven and Eight); and

knowingly causing the death of a person through the use of a firearm, in violation of 18 U.S.C.

§ 924(j) (Count Nine). (ECF No. 100.) Following a twenty-seven day trial, a jury convicted

Dinkins and his co-defendants on all counts. (ECF No. 340.)

       The facts of the case were set forth in the published opinion by the United States Court

of Appeals for the Fourth Circuit affirming the convictions of Dinkins and his co-defendants.

See United States v. Dinkins, 691 F.3d 358 (4th Cir. 2020). In sum, Dinkins served as an

“enforcer” of a drug-trafficking organization known as “Special” and committed murders “for

hire.” Id. at 363. In 2005, Dinkins agreed to kill an individual suspected to be a government

informant in exchange for several thousand dollars. Id. at 364. He committed that murder on

September 10, 2005. Id. In 2004, Dinkins also agreed to kill a witness for an upcoming state

murder trial, and while he and another member of Special shot that witness several times, he

survived. Id. Additionally, Dinkins shot and killed another member of Special in 2005 as a

result of some disagreement between the two men regarding the failed attempt to murder the

trial witness. Id. at 364-65.


                                               2
        Case 1:06-cr-00309-RDB Document 608 Filed 01/22/21 Page 3 of 7



       On July 8, 2009, Dinkins appeared before this Court for sentencing. (ECF No. 340.)

After hearing from the parties, Judge J. Frederick Motz of this Court sentenced Dinkins as

follows: 480 months’ imprisonment on Count One; life imprisonment as to Count Four; life

imprisonment as to Count Five; life imprisonment as to Count Six to run concurrent with

Count Five; life imprisonment as to Count Seven to run consecutive to Counts Five and Six;

life imprisonment as to Count Eight to run consecutive with Count Seven; and life

imprisonment as to Count Nine to run concurrent with Count Eight, for a total term of life

imprisonment plus 40 years. (Id.)

       Dinkins appealed his conviction. (ECF No. 344.) His conviction was affirmed on

August 14, 2012. See Dinkins, 691 F.3d 358. Dinkins has sought to vacate his sentence

pursuant to 28 U.S.C. § 2255. (See ECF Nos. 437, 462, 546.) All such motions have been

dismissed or denied. (See ECF Nos. 452, 463, 469, 557.) On July 16, 2018, Dinkins’ case was

reassigned to the undersigned judge.

       On June 23, 2020, the Defendant filed the presently pending Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c) (ECF No. 576). In his Motion,

Dinkins argues that his immediate release is appropriate given his various serious medical

conditions which put him at an increased risk of a severe case if he were to contract COVID-

19. (Id.) Medical records from the Bureau of Prisons (“BOP”) reflect a number of serious

medical issues including uncontrolled diabetes, controlled hyperlipidemia, polyneuropathy,

controlled hypertension, sleep apnea, stage 3 chronic kidney disease, cervical disc disease with

no myelopathy, diabetic retinopathy, and amputation of toes due to diabetic nonhealing ulcers.

(Ex. 1, ECF No. 587-1 *SEALED*.) Dinkins’ records also, however, suggest that his medical


                                               3
        Case 1:06-cr-00309-RDB Document 608 Filed 01/22/21 Page 4 of 7



issues have been exacerbated by his refusal to cooperate with medical providers and his refusal

to follow medical advice. (Id. *SEALED*; Ex. 2 at 8, 21, 67, 74, 103, 119, 128, 132, 211, 250,

253, 257, 344, ECF No. 587-2 *SEALED* (refusing to submit to various testing, appear for

treatment, or follow directions of doctors, and aggressive behavior toward staff members

during treatment).)

                                         ANALYSIS

       The First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, established significant

changes to the procedures involving compassionate release from federal prison. Prior to the

passage of the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) provided the Bureau of Prisons

(“BOP”) with sole discretion to file compassionate release motions with the Court. With the

passage of the First Step Act, defendants are now permitted to petition federal courts directly

for compassionate release whenever “extraordinary and compelling reasons” warrant a

reduction in sentence. The Act permits a defendant to seek a sentence reduction after he “has

fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on

the Defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Once these

mandatory conditions are satisfied, this Court may authorize compassionate release upon a

showing of “extraordinary and compelling reasons” and after weighing the factors presented

in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)(i).

       The United States Sentencing Commission is charged with defining “what should be

considered extraordinary and compelling reasons for sentence reduction” under

§ 3582(c)(1)(A). 28 U.S.C. § 994(t). Of relevance here, the Commission has determined that


                                               4
            Case 1:06-cr-00309-RDB Document 608 Filed 01/22/21 Page 5 of 7



“extraordinary and compelling reasons” exist where a defendant is “suffering from a serious

physical condition . . . that substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility and from which he or she is not expected

to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Additionally, the Sentencing Commission has

authorized the BOP to identify other extraordinary and compelling reasons “other than, or in

combination with” the reasons identified by the Commission. Id. § 1B1.13 cmt. n.1(D).

       Although potentially useful guides, neither the Sentencing Commission’s guidelines nor

the BOP’s regulations constrain this Court’s analysis. As Judge Catherine C. Blake of this

Court has recognized, the First Step Act embodies Congress’s intent to reduce the BOP’s

authority over compassionate release petitions and authorizes the district courts to exercise

their “independent discretion to determine whether there are ‘extraordinary and compelling

reasons’ to reduce a sentence.” United States v. Bryant, CCB-95-0202, 2020 WL 2085471, at *2

(D. Md. Apr. 30, 2020). Exercising that discretion, this Court has determined that a heightened

susceptibility to COVID-19 may present extraordinary and compelling reasons for a sentence

reduction. See, e.g., United States v. Hurtt, JKB-14-0479, 2020 WL 3639987, at *1 (D. Md. July

6, 2020).

       The Government does not contend that Dinkins has failed to exhaust administrative

remedies, nor that he has failed to present extraordinary and compelling reasons for release

given his various medical conditions. (ECF No. 587 at 14 *SEALED*.) However, even if

Dinkins’ medical conditions allow consideration of his Motion, this Court must find

extraordinary and compelling circumstances, as well as that the defendant would not pose “a

danger to the safety of any other person or to the community,” U.S.S.G. § 1B1.13(2), and that


                                                 5
        Case 1:06-cr-00309-RDB Document 608 Filed 01/22/21 Page 6 of 7



a reduction in sentence is consistent with the sentencing factors provided in 18 U.S.C.

§ 3553(a) in order to grant such Motion.

       To determine whether a defendant poses a danger to the community, this Court must

consider a number of factors, including (1) the nature and circumstances of the offense; (2)

the weight of the evidence against him; (3) his history and characteristics; and (4) the nature

and seriousness of the danger he would pose to others upon his release.

See 18 U.S.C. § 3142(g). Analysis under 18 U.S.C. § 3553(a) involves consideration of some of

the same factors. Under § 3553(a), the court considers (1) Dinkins’ personal history and

characteristics; (2) his sentence relative to the nature and seriousness of his offense; (3) the

need for a sentence to provide just punishment, promote respect for the law, reflect the

seriousness of the offense, deter crime, and protect the public; (4) the need for rehabilitative

services; (5) the applicable guideline sentence; and (6) the need to avoid unwarranted

sentencing disparities among similarly-situated defendants. See Bryant, 2020 WL 2085471 at

*4.

       Looking to each of these factors, this Court finds that a reduction in Dinkins’ sentence

is inappropriate. As the Government notes, “[i]t is difficult to imagine a defendant who

represents a more obvious danger to the community than Mr. Dinkins.” (ECF No. 587 at 14

*SEALED*.) Dinkins planned and participated in murders and attempted murders, operating

as a hitman for a drug-trafficking organization. Any sentence in this case must send a message

to potential offenders that acts of murder and acts of witness retaliation, which threaten the

administration of justice, will be justly punished. The seriousness of the numerous crimes

committed by Dinkins warrants the sentence imposed, and a reduction in that sentence would


                                               6
         Case 1:06-cr-00309-RDB Document 608 Filed 01/22/21 Page 7 of 7



be inconsistent with the above-listed factors. While Dinkins’ medical conditions are serious,

at this time it does not appear that any of his conditions are life-threatening, and he is receiving

close attention for his conditions from the BOP. (Ex. 1, ECF No. 587-1 *SEALED*.)

                                        CONCLUSION

       Accordingly, for the reasons stated above, it is HEREBY ORDERED this 22nd day

of January, 2021, that Defendant Dinkins’ Motion for Compassionate Release (ECF No. 576)

is DENIED.


                                                             ____/s/_______________
                                                             Richard D. Bennett
                                                             United States District Judge




                                                 7
